O’Brien, S.
The decision heretofore made in this contested accounting proceeding (135 Mise. 4) surcharges the accountants' with the value of the good will of Clift & Goodrich of which firm the deceased was a partner. It also surcharges the accountants with one-half of the 1917 profits which they actually collected in the year 1918 but which represented commissions earned in 1917 and, therefore, attributable to the business done in that year though not actually collected until 1918. Interest on the respective surcharges should be added and computed from 1918. No commissions will be awarded to the accountants because of their failure to properly administer the assets of this trust estate as directed by the will and by the partnership agreement between the deceased and Goodrich. Their failure to account for large sums of money representing profits of the business conducted during the year 1917 and in which profits the estate of Edward H. Clift was entitled to a one-half share brought about this expensive reference and the court in its discretion feels that he is not justified in awarding commissions to said accountants in the premises. (Matter of Rutledge, 162 N. Y. 31; Matter of Flood, 133 Misc. 72, 75; Matter of Hutkoff, 124 id. 703.) The accountants will be allowed attorneys’ fees and disbursements which have been fixed. Complete decree accordingly.